                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

                Plaintiff,

        v.                                                   Case No. 16C1089

CITY OF MILWAUKEE,

                Defendant.


                             DECLARATION OF ROBIN PEDERSON


    I, Robin Pederson, hereby declare as follows:

    1. I am employed by the City of Milwaukee in the Office of the City Attorney as an

assistant city attorney.

    2. I am assigned to the above captioned case to represent the Defendant, City of Milwaukee,

and I am the attorney of record.

    3. Shannon Lewandowski (“Lewandowski”) was an employee of the City of Milwaukee in

the Milwaukee Police Department (“MPD”) and most recently held the rank of detective.

    4. On January 19, 2015, while on duty and operating a department owned vehicle,

Lewandowski was involved in an auto collision with a civilian owned and operated vehicle.

    5. Attached hereto as Exhibit 1 is a true and correct copy of a memo from Sgt. Adam Zieger

dated March 7.

    6. On January 29, 2015, the MPD Internal Affairs Division (“IAD”) opened an internal

investigation targeting Lewandowski regarding an allegation of misconduct in public office as it

related to the circumstances surrounding the auto collision. (Ex. 1.)




          Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 6 Document 80
   7. Specifically, the IAD was investigating whether Lewandowski was operating her

department vehicle according to state law and department policy, and whether Lewandowski was

responding to official department business. (Ex. 1.)

   8. Attached hereto as Exhibit 2 is a true and correct copy of a letter from Michael Brunson

dated November 20, 2015.

   9. On or around November 2015, the IAD expanded its initial investigation to look into an

allegation that Lewandowski failed to be forthright and candid in connection with the accident

investigation and related internal investigation. (Ex. 2.)

   10. Attached hereto as Exhibit 3 is a true and correct copy of Personnel Order 2015 – 150.

   11. On December 16, 2015, the three charges against Lewandowski were found to be

substantiated by the Chief of Police pursuant to the internal investigation. (Ex. 3.)

   12. The Chief issued discipline for the charges, including a five day suspension for one

charge, a 30 day suspension for another, and discharge for the final charge of failure to be

forthright and candid. (Ex. 3.)

   13. Attached hereto as Exhibit 4 is a true and correct copy of Lewandowski’s appeal to the

FPC.

   14. Lewandowski appealed the Chief’s discipline decision to the Milwaukee Fire and Police

Commission (“FPC”). (Ex. 4.)

   15. The FPC held a hearing regarding Lewandowski’s appeal of discipline on August 10 and

11, 2016, at which I represented the Chief of Police.

   16. Attached hereto as Exhibit 5 is a true and correct copy of the transcripts in

Lewandowski’s appeal to the FPC.




                                                  2

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 6 Document 80
   17. At the hearing, Lewandowski presented testimony that the MPD investigations targeting

her and the discipline imposed by the Chief were due to sex discrimination and retaliation for

having engaged in protected activity. (Ex. 5 at 266-67, 313-14, 318-19.)

   18. Furthermore, at the hearing, Lewandowski was provided ample opportunity to present

any and all defenses against the complaint filed against her, including any claims of employment

discrimination or retaliation in violation of any state or federal law, including the Wisconsin Fair

Employment Act or Title VII or other rights, including §1983. (See Ex. 5.)

   19. On August 11, 2016, the commissioners voted and found unanimously, pursuant to the

seven just cause factors in Wis. Stat. §62.50, that Lewandowski had violated all of the charges

filed against her, and that discipline imposed by the Chief, including the discharge, should be

sustained. (Ex. 5 at 439, 472-73.)

   20. Attached hereto as Exhibit 6 is a true and correct copy of the decision of the FPC in the

appeal of Lewandowski.

   21. The decision reflects that there was consideration of all evidence presented by both sides

of comparable or similarly situated persons and the results of past disciplinary cases in order to

determine if there was justified or disparate treatment of Lewandowski. (See Ex 6.)

   22. The sixth just cause factor requires the commissioners to determine if the Chief applied

the rule or order fairly and without discrimination against Lewandowski. Wis. Stat. §

62.50(17)(b)6. (Ex. 6 ¶30.)

   23. The commissioners determined that the chief satisfied “the sixth standard by a

preponderance of the evidence.” (Ex. 6 ¶30.)

   24. The commissioners specifically found that there was no evidence to support

Lewandowski’s claim of retaliation. (Ex. 6 ¶24.)



                                                 3

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 6 Document 80
    25. On August 15, 2016, Lewandowski filed the instant action. (ECF No. 1)

    26. Attached hereto as Exhibit 7 is a true and correct copy of the complaint filed in the

discipline of Lewandowski.

    27. In the instant action, the claims and underlying factual record are the same as those

contained in the FPC discipline hearing, i.e., there is an identity of claims and issues between

them. (See Ex. 7; ECF No. 1.)

    28. Lewandowski appealed the decision of the FPC to Milwaukee County Circuit Court, and

on January 13, 2017, filed its initial brief. (Ex. 8.)

    29. Attached hereto as Exhibit 8 is a true and correct copy of Lewandowski’s initial brief.

    30. In her initial brief, Lewandowski raises the issue of retaliation in a narrow context;

however, does not address discrimination directly. (Ex. 8 at 6, 15.)

    31. Attached hereto as Exhibit 9 is a true and correct copy of the Defendant’s brief in

response.

    32. Defendant’s brief contains no substantive discussion of discrimination or retaliation. (See

Ex. 9.)

    33. Attached hereto as Exhibit 10 is a true and correct copy of Lewandowski’s reply brief.

    34. Lewandowski’s reply brief contains no substantive discussion of discrimination or

retaliation. (See Ex. 10.)

    35. Attached hereto as Exhibit 11 is a true and correct copy of the Decision and Order of the

Circuit Court.

    36. On June 6, 2017, the Circuit Court affirmed the decision of the FPC. (Ex. 11.)

    37. The Circuit Court’s Decision and Order contains no substantive discussion of

discrimination or retaliation; however, it does note the sixth just cause factor. (See Ex. 11.)



                                                    4

          Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 6 Document 80
    38. Attached hereto as Exhibit 12 is a true and correct copy of the Wisconsin Appellate Court

Access minutes to Lewandowski’s appeal of the decision and order of the circuit court.

    39. On August 7, 2017, the Appellate Court dismissed Lewandowski’s appeal for failure to

pay the filing fee, and thus no decision on the merits of her appeal to the Appellate Court was

made. (Ex. 12.)

    40. The decisions of the FPC and the circuit court constitute a final judgment on the merits of

their relative actions. (Ex. 6; Ex. 11.)

    41. Attached hereto as Exhibit 13 is a true and correct copy of Lewandowski’s answers to

defendant City of Milwaukee’s First Set of Interrogatories.

    42. Attached hereto as Exhibit 14 is a true and correct copy of the decision of the FPC in the

appeal of Dennis Trzcinski of Personnel Order 2015-136.

    43. Attached hereto as Exhibit 15 is a true and correct copy of the list of witnesses and

documentary discovery provided to Lewandowski in compliance with state law to provide all

exculpatory evidence in advance of the appeal hearing conducted before the FPC.

    44. Attached hereto as Exhibit 16 is a true and correct copy of the scheduling order issued by

the FPC in the underlying appeal of discipline by Lewandowski, which provides for prehearing

discovery.

    45. Attached hereto as Exhibit 17 is a true and correct copy of the report and exhibits of an

independent investigator hired by the FPC to investigate the discrimination and retaliation

complaints of Lewandowski.

    46. Attached hereto as Exhibit 18 is a true and correct copy of motions, briefs, and decisions

of prehearing motions brought by Lewandowski in relation the underlying appeal of discipline.




                                                 5

          Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 6 Document 80
   47. Attached hereto as Exhibit 19 is a true and correct copy of emails showing discovery

requests of Lewandowski’s attorney in the underlying appeal of discipline, and compliance

therewith.

   48. Attached hereto as Exhibit 20 is a true and correct copy of request for subpoenas by

Lewandowski in the underlying appeal of discipline, which the FPC was mandated to serve at its

expense, Wis. Stat. §62.50(16).

   49. Attached hereto as Exhibit 21 is a true and correct copy of the City’s initial disclosures

and documents in the instate matter.

   50. Attached hereto as Exhibit 22 is a true and correct copy of Lewandowski’s initial

disclosures in the instant matter.

   51. Attached hereto as Exhibit 23 is a true and correct copy of the personnel order, revised

personnel order, and complaint filed in the matter of the appeal of discipline by Police Officer

Alexander C. Ayala regarding Personnel Order 2007-212.

   52. Lewandowski’s production of documents in response to the City’s demand for

documents, and reference in her response to interrogatories contained in Exhibit 13 contained

over 2900 pages comprising 181 documents, and was provided without specification or

delineation as to what response each document was in response to.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on April 22, 2019.

                                                     s/ ROBIN PEDERSON




                                                 6

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 6 Document 80
